                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JUAN GONZALEZ,                                        :       No. 3:18cv2254
            Plaintiff                                 :
                                                      :       (Judge Munley)
        v.                                            :
                                                      :
JOHN DOE #1 and JOHN DOE #2,                          :
Individually and in their official                    :
capacities as state police officers                   :
for the Pennsylvania State Police;                    :
RICHARD ROE #1 and RICHARD ROE :
#2, Individually and in their official                :
capacities as agents for the United :
States Department of Homeland                         :
Security, U.S. Immigration and                        :
Customs Enforcement;                                  :
PENNSYLVANIA STATE POLICE                             :
and UNITED STATES DEPARTMENT :
OF HOMELAND SECURITY, UNITED :
STATES IMMIGRATION AND                                :
CUSTOMS ENFORCEMENT,                                  :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                 ORDER

       AND NOW, to wit, this 3rd day of June 2019, Defendant Pennsylvania State

Police’s motion to dismiss (Doc. 6) is hereby GRANTED. The Pennsylvania State

Police as well as John Doe #1 and John Doe #2, to the extent that they are sued

in their official capacities, are hereby DISMISSED from this lawsuit.

                                                             BY THE COURT:

Date: June 3, 2019                                           s/ James M. Munley______
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Judge
